Title: To James Madison from Henry Hill, 13 June 1808
From: Hill, Henry
To: Madison, James



Sir
NewYork June 13th. 1808.

I had the honor by my letter of the 7th currt. to acknowledge the recpt. of all the papers, which by the advice received, have been directed to me from your department, except the Presidents Passport.  This important Paper being now at hand, and the vessel in readiness for sea, we shall sail tomorrow for our proposed destination.
The Passport of the Spanish Minister has not yet been received; but agreeable to the instruction of Mr. Graham in his letter of 7th. currt. I shall proceed without it.
I have now the honor to inclose my bond.  This letter is also accompanied by bill of seastores amt. $262.2/ 100 for which I have been obliged to draw in favor of Mr. Robt. Thorburn.  It was not my intention to have done this, sir, but it became absolutely necessary, unless I had deprived myself of the means of decent support and have depended on chance after my arrival in the Brazils.
I am fully aware, sir, of the great importance of the mission which the President has been pleased to confide to my charge, and deeply impressed with the confidence and favor with which I have been honored.
I feel sanguine however of being able to execute the object of my trust with advantage to my country and to the satisfaction of the President & yourself, and be assured, Sir, nothing will be omitted on my part which zeal and attention can supply, to render the views of the government successful.  With great respect I have the honor to be, sir, Yr. Mo. Ob. servt.

Henry Hill

